  Case 18-13048-jkf        Doc 17-1 Filed 10/15/18 Entered 10/15/18 16:48:47                    Desc
                                  Service List Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                 :
                                                       :
         Maureen P. Kaumann                            :
                                                       :
                                                       :       Case No.: 18-13048 JKF
                                                       :
Debtor(s)                                              :       Chapter 13

                                  CERTIFICATE OF SERVICE




        I, Brad J. Sadek, Esq., hereby certify that on October 15, 2018, a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested and
affected parties, the Trustee and all affected creditors per the address provided on their Proof of
Claims.


                                                                       Very Truly Yours,

October 15, 2018                                                       /s/ Brad J. Sadek, Esquire
                                                                       Brad J. Sadek, Esquire
